Case 8:17-cv-02896-WFJ-AAS Document 219 Filed 10/31/19 Page 1 of 2 PageID 7056



                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION

 Robert L. Vazzo, LMFT, et al.,
                                                   Case No. 8:17-cv-02896-WFJ-AAS
           Plaintiffs,
 v.

 City of Tampa, Florida,

       Defendant.
 _________________________________/

                                       NOTICE OF APPEAL

               Notice is hereby given that Defendant, CITY OF TAMPA, hereby appeals to the

      United States Court of Appeals for the Eleventh Circuit from this Court’s Order Granting

      Plaintiffs’ Motion for Summary Judgment, entered on October 4, 2019 (DE 213) and

      Judgment in a Civil Case entered on October 4, 2019 (DE 215).

               DATED this 31st day of October, 2019.


                                              /s/ Robert V. Williams
                                              Robert V. Williams
                                              Florida Bar No. 144720
                                              Dana L. Robbins
                                              Florida Bar No. 0106626
                                              BURR & FORMAN LLP
                                              201 N. Franklin Street, Ste. 3200
                                              Tampa, Florida 33602
                                              Telephone: (813) 221-2626
                                              Facsimile: (813) 221-7335
                                              Primary: rwilliams@burr.com
                                                        drobbins@burr.com
                                              Secondary: pturner@burr.com

                                              Attorneys for Defendants, City of Tampa




 42323614 v1
Case 8:17-cv-02896-WFJ-AAS Document 219 Filed 10/31/19 Page 2 of 2 PageID 7057



                                  CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on this 31st day of October, 2019, I caused a true and correct

 copy of the foregoing to be served via electronic mail on counsel for Plaintiff, Horatio G. Mihet

 (hmihet@lc.org), Roger Gannam (rgannam@lc.org), and Daniel J. Schmid (dscmid@lc.org).

                                                 /s/ Robert V. Williams
                                                     Attorney




 42323614 v1
